IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                          Assigned on Briefs January 26, 2016


                    KEVIN LEE CARNETT v. PNC BANK, NA

                   Appeal from the Circuit Court for Chester County
                        No. 15CV6      Donald H. Allen, Judge

                          ________________________________

               No. W2015-01677-COA-R3-CV – Filed February 2, 2016
                      _________________________________


Plaintiff filed a complaint against the defendant-bank to halt foreclosure proceedings. When
the bank did not answer the complaint, the plaintiff filed a motion for default judgment. The
trial court denied the motion for default judgment and, sua sponte, dismissed the complaint.
We affirm the denial of plaintiff‟s motion for default judgment but vacate the dismissal of his
complaint.
 Tenn. R. App. P. 3 Appeal as of Right ; Judgment of the Circuit Court Affirmed in
                      Part; Vacated in Part; and Remanded

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the Court, in which ARNOLD B.
GOLDIN, and BRANDON O. GIBSON, JJ., joined.

Kevin Lee Carnett, Henderson, Tennessee, Pro se.

Stephen L. Hughes, Milan, Tennessee, for the appellee, PNC Bank, NA.


                                         OPINION

                                        Background
       On February 23, 2015, Plaintiff/Appellant Keven Lee Carnett (“Appellant”), by and
through his counsel, filed a complaint against Defendant/Appellee PNC Bank, NA
(“Appellee”) and “DOES 1–10” regarding the financing and attempted foreclosure of
residential property owned by Appellant. The complaint requested a declaratory judgment
that Appellee did not have a right to institute foreclosure proceedings on the property, a
permanent injunction preventing Appellee from “ever seeking to foreclose on the [p]roperty,”
and recovery of costs. Although the complaint alleged that Appellee‟s corporate headquarters
are located in Pennsylvania, a return on service of summons filed in the trial court indicates
that a certified copy of the complaint and summons was sent certified mail to an address in
Kansas.

        Appellee failed to answer the complaint, so on June 3, 2015, Appellant, without the
benefit of his counsel, filed a motion for a default judgment. The motion indicated that
Appellee was served at both a Kansas and Ohio address. A hearing on the motion was set for
July 15, 2015. On June 22, 2015, Appellant‟s counsel filed a motion to withdraw, citing
Appellant‟s action in filing the motion for default pro se. On July 10, 2015, Appellant
responded to the motion to withdraw with a motion entitled “Certificate of Service Regarding
Motion for Default and Motion to Proceed „Pro Se.‟” In his motion, Appellant alleged that
financial issues had forced him to proceed without representation, but that he was ready and
able to do so. Appellant‟s motion to proceed pro se included a certificate of service indicating
that the instant motion had been sent to Appellee at a Kansas address. Curiously, Appellant‟s
counsel‟s purported signature was included on the certificate of service. Appellant attached
to his motion two domestic return receipts showing that the motion for default judgment had
purportedly been sent to Appellee at the Kansas and Ohio addresses. Appellant‟s counsel
filed a second response on July 14, 2015. Among other issues with Appellant‟s motion,
counsel alleged that Appellant “place[d] a signature on the undersigned [c]ounsel[‟]s
signature line without [his] authorization or consent.” On July 15, 2015, the trial court
granted counsel‟s motion to withdraw and allowed Appellant to proceed pro se. On the same
day, the trial court heard Appellant‟s motion for default judgment. On July 17, 2015, the trial
court entered an order denying Appellant‟s motion for default judgment and dismissing his
complaint. The order provides:
              After considering the pro se [Appellant‟s] “Motion for a Default
              Judgment” against [Appellee], filed June 3rd, 2015, the [c]ourt
              finds that the Motion is not well taken, therefore the Motion for
              a default judgment is denied.
                    The motion is hereby denied and this case is hereby
              dismissed.
Appellant thereafter filed a timely notice of appeal.
                                      Issues Presented
       Appellant raises several issues, which are taken, and slightly restated from his
appellate brief:


                                             -2-
          1. Did the trial court show prejudice against Appellant for wanting
             to continue pro se?
          2. Did the trial court err in not granting a default judgment?
          3. Should the Appellee be able to obtain a property that never
             belonged to them in a non-existent foreclosure sale on June 11,
             2015 allowed to be a valid sale if it were to take place,
             especially if no final judgment was entered in the state court?
          4. Did the trial court overlook the facts of the case and the relief
             sought?
          5. Appellant prays for either a directed judgment, reversal of the
             judgment, or the possibility of remanding the case back to the
             trial court.
          6. Should the Appellee be held liable for further damages and
             attorney‟s fees that were incurred in bringing this action?
          7. Should the Appellant be entitled to reversal on false impressions
             that his former attorney gave the trial judge, such as signing his
             attorney‟s name to a motion for default, which never happened.
          8. By motion to the court should Appellant be allowed to enter
             documents to prove that an alleged foreclosure sale happened on
             June 11, 2015? If granted Appellant can show the non-existent
             sale resulted in the property to be recorded in Chester County
             Register of Deeds office as PNC being the owner of the property
             in 2015.
          a. If Appellant did the initial filing of the complaint, paid the filing
             fee on his behalf, filed the proof of service of the parties, even
             served the Appellee on his own, then should filing a motion for
             default be allowed and was it an act of bad faith. Was this a
             ground for dismissal?

    As we perceive it, there are three discreet issues raised by Appellant and properly at
issue in this appeal:

   1. Whether the trial court‟s alleged bias required recusal.
   2. Whether the trial court erred in denying Appellant‟s motion for a default judgment.
   3. Whether the trial court erred in dismissing Appellant‟s complaint.

For the foregoing reasons, we affirm in part, vacate in part, and remand.

                                         Discussion



                                             -3-
       As an initial matter, we note that Appellant is proceeding pro se in this appeal. It is
well settled that pro se litigants must comply with the same standards to which lawyers must
adhere. As explained by this Court:
                 Parties who decide to represent themselves are entitled to fair
                 and equal treatment by the courts. The courts should take into
                 account that many pro se litigants have no legal training and
                 little familiarity with the judicial system. However, the courts
                 must also be mindful of the boundary between fairness to a pro
                 se litigant and unfairness to the pro se litigant's adversary. Thus,
                 the courts must not excuse pro se litigants from complying with
                 the same substantive and procedural rules that represented
                 parties are expected to observe.
Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL 3566978, at *3 (Tenn. Ct.
App. Aug.12, 2011) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App.
2003)).1
                                                  Recusal
        From Appellant‟s statement of the issues, it appears that he first takes issue with the
trial court‟s impartiality, suggesting that the trial court “show[ed] prejudice” against him for
his desire to proceed pro se after the withdrawal of his counsel. Litigants are entitled to have
their cases heard by an impartial decision-maker. See State v. Rimmer, 250 S.W.3d 12, 37
(Tenn. 2008). Tennessee Supreme Court Rule 10, Section 2.11states that:
                 A judge shall disqualify himself or herself in any proceeding in
                 which the judge‟s impartiality might reasonably be questioned,
                 including but not limited to the following circumstances:
                 (1) The judge has a personal bias or prejudice concerning a party
                 or a party‟s lawyer, or personal knowledge of facts that are in
                 dispute in the proceeding.
Tenn. Sup. Ct. R. 10, § 2.11(A). Pursuant to Rule 10B of the Rules of the Tennessee
Supreme Court, a litigant is entitled to seek disqualification of a trial judge by filing a written
motion that: (1) is supported by an affidavit under oath or a declaration under penalty of

        1
          We note that Appellant‟s brief is not fully compliant with Rule 27 of the Tennessee Rules of
Appellate Procedure in that the brief does not contain references to the record on appeal. See Tenn. R. App. P.
27(a)(6,7). The record on appeal consists of only one technical record and one supplemental record.
Accordingly, we exercise our discretion under Rule 2 of the Tennessee Rules of Appellate Procedure to
consider the merits of this appeal notwithstanding Appellant‟s failure to include citations to the record on
appeal in his appellate brief. As discussed in in detail infra, however, other deficiencies in Appellant‟s brief
preclude appellate review on Appellant‟s recusal issue.
                                                     -4-
perjury by personal knowledge or by other appropriate materials; (2) states, with specificity,
all factual and legal grounds supporting disqualification of the judge; and (3) affirmatively
states that it is not being presented for any improper purpose, such as to harass or to cause
unnecessary delay or needless increase in the cost of litigation. Tenn. Sup. Ct. R. 10B, § 1.01.
Here, the record shows that Appellant filed no written motion in the trial court seeking
recusal of the trial judge, no affidavit attesting the facts supporting the recusal request, and
no indication that the allegation of prejudice is not being asserted for an improper purpose.
       Furthermore, Rule 27 of the Tennessee Rules of Appellate Procedure provides that for
each argument the appellant raises in his or her appellate brief, the appellant must include:
                An argument, which may be preceded by a summary of
                argument, setting forth: (A) the contentions of the appellant with
                respect to the issues presented, and the reasons therefor,
                including the reasons why the contentions require appellate
                relief, with citations to the authorities and appropriate
                references to the record (which may be quoted verbatim) relied
                on; and (B) for each issue, a concise statement of the applicable
                standard of review (which may appear in the discussion of the
                issue or under a separate heading placed before the discussion of
                the issues); . . . .
Tenn. R. App. P. 27(a)(7) (emphasis added). Appellant does not address his prejudice
argument in the body of his brief, nor does he cite any legal authority to support his
contention that the trial court was prejudiced against him. Under these circumstances, we
decline to address this issue.2
                                          Default Judgment
      As previously discussed, the complaint in this case was filed on February 23, 2015.
Without the benefit of his counsel, Appellant filed a motion for default judgment against
Appellee on June 30, 2015, indicating that service of process was completed on Appellee on
March 2, 2015. Appellee, however, had not filed an answer or motion in response to the
complaint.
      Because Appellee failed to respond within thirty days of the filing of the complaint,
Appellant asserts that the trial court erred in denying his motion for default judgment. The
        2
           In an abundance of caution, we have reviewed the entire record for evidence of bias against
Appellant. While the trial court did rule against Appellant, nothing in the sparse record on appeal supports
Appellant‟s allegation of bias. See Watson v. City of Jackson, 448 S.W.3d 919, 933 (Tenn. Ct. App. 2014)
(“Rulings of a trial judge, even if erroneous, numerous and continuous, do not, without more, justify
disqualification.”) (citing Duke v. Duke, 398 S.W.3d 665, 671 (Tenn. Ct. App. 2012))


                                                   -5-
Tennessee Rules of Civil Procedure authorize the entry of a judgment by default where a
party “has failed to plead or otherwise defend as provided by these rules” as long as specified
procedural requirements are met. Tenn. R. Civ. P. 55.01. A trial court‟s decision to deny a
motion for default judgment is reviewed under the abuse of discretion standard. State ex rel.
Jones v. Looper, 86 S.W.3d 189, 193 (Tenn. Ct. App. 2000) (citing Patterson v. Rockwell
Int'l, 665 S.W.2d 96, 100 (Tenn. 1984)). As this Court explained:
                      A party seeking to have a lower court‟s holding
              overturned on the basis of abuse of discretion undertakes a
              heavy burden. The abuse of discretion standard is intended to
              constrain appellate review and implies “less intense appellate
              review and, therefore, less likelihood of reversal.” BIF v.
              Service Constr. Co., No. 87-136-II, 1988 WL 72409, at * 2
              (Tenn. Ct. App. July 13, 1988) (no Tenn. R. App. P. 11
              application filed). As a general principle, an appellate court will
              not reverse a decision that lies within the discretion of the trial
              court unless it affirmatively appears that the lower court's
              decision was against logic or reasoning and caused injustice to
              the complaining party. See Ballard v. Herzke, 924 S.W.2d 652,
              661 (Tenn. 1996). The fact that a decision is discretionary with a
              trial court necessarily implies that the trial court has a choice of
              alternatives among a range of acceptable ones; the reviewing
              court‟s job is to determine whether the trial court‟s decision is
              within the range of acceptable alternatives, given the applicable
              legal principles and the evidence in the case. See BIF, 1988 WL
72409, at *3.

Looper, 86 S.W.3d 193–194.

       It is difficult to discern the trial court‟s exact motivation for denying Appellant‟s
motion for default judgment because the trial court did not choose to elaborate as to its
reasoning. While nothing in Rule 55.01 expressly requires that orders on motions for default
judgment be accompanied by findings of fact and/or conclusions of law, a trial court‟s
explanation for its ruling is helpful in facilitating appellate review. Indeed, this Court has
previously held that when a trial court makes no findings of fact or conclusions of law to
support its decision, in some cases, “we cannot discern whether the trial court abused its
discretion.” Clark v. Clark, No. M2013-02632-COA-R3CV, 2014 WL 7465651, at *4 (Tenn.
Ct. App. Dec. 30, 2014), perm. app. denied (Tenn. June 12, 2015). This Court may, however,
“choose to conduct its own independent review of the record,” when doing so is not unduly
burdensome. Williams v. Singler, No. W2012-01253-COA-R3-JV, 2013 WL 3927934, at
*10 (Tenn. Ct. App. July 31, 2013). Exercising our discretion, we elect to do so in this
particular instance.

                                             -6-
       Our review of the record reflects that Appellant has not met his substantial burden to
show an abuse of discretion. See Looper, 86 S.W.3d 193. First, we note that Tennessee law
clearly favors that disputes be adjudicated on their merits. State Dep’t of Children’s Servs. v.
Owens, 129 S.W.3d 50, 57 (Tenn. 2004) (citing Norton v. Everhart, 895 S.W.2d 317, 322
(Tenn. 1995)). In addition, a thorough review of the record on appeal reflects a discrepancy
in the address provided for Appellee. In his complaint Appellant asserts that Appellee‟s
corporate headquarters is located at “1PNC Plaza, 249 5th Avenue, Pittsburgh, Pennsylvania
15222.” In the certificate of service for Appellant‟s motion for default judgment, however,
Appellant indicates that he sent a copy of the motion to Appellee at two different addresses,
neither of which is the address first asserted to constitute Appellee‟s corporate headquarters.
Indeed, the record also shows that the initial complaint and summons were sent to a Kansas
address, rather than the Pennsylvania address of Appellee‟s corporate headquarters.
       Rule 55.01 of the Tennessee Rules of Civil Procedure specifically provides that the
party against whom default judgment is sought must be served with a written notice of the
application for default judgment at least five days before a hearing is held on the matter. In
addition, for corporate defendants that do not reside in Tennessee, Rule 4.05(3) of the
Tennessee Rules of Civil Procedure provides that:
              Service by mail upon a corporation shall be addressed to an
              officer or managing agent thereof, or to the chief agent in the
              county wherein the action is brought, or by delivering the copies
              to any other agent authorized by appointment or by law to
              receive service on behalf of the corporation.
Nothing in the record indicates that Appellant addressed his summons or motion for default
judgment to an officer, managing agent, or agent authorized to receive service on behalf of
the corporation. The fact that an employee of the Appellee may have signed for any mailing
is insufficient to constitute effective service of process, as the Tennessee Supreme Court has
held that “a person with the authority to sign for and receive certified mail does not, without
more, qualify as an agent authorized by appointment to receive service of process on behalf
of an individual defendant.” Hall v. Haynes, 319 S.W.3d 564, 581 (Tenn. 2010). Thus, the
discrepancy between the admitted corporate headquarters of Appellee and where the motion
for default judgment was served, and the absence in the record of any indication that the
summons or motion was addressed to the appropriate agent, coupled with Appellee‟s failure
to appear, could have caused the trial court to reasonably doubt whether Appellee was
properly served with either the complaint or the motion in this case.
       Tennessee courts have routinely held that the failure to effectuate proper service of
process on a defendant is a ground for setting aside a judgment. See, e.g., Overby v. Overby,
224 Tenn. 523, 525, 457 S.W.2d 851, 852 (Tenn. 1970) (“That a judgment in personam
against a defendant who is not before the court either by service of process or by the entry of
appearance is void there can be no question.”); Ramsay v. Custer, 387 S.W.3d 566, 569
                                             -7-
(Tenn. Ct. App. 2012); Yousif v. Clark, 317 S.W.3d 240, 246 (Tenn. Ct. App. 2010).
Common sense dictates that the denial of a motion for default judgment on the same basis
must also be appropriate. Accordingly, the trial court did not abuse its discretion when it
denied Appellant‟s motion for a default judgment.
                                  Dismissal of Complaint
        Appellant next argues that the trial court erred in dismissing his complaint. Here,
rather than granting Appellant‟s motion for default judgment, the trial court sua sponte
dismissed the complaint. Again, the trial court offered no reasoning illuminating its decision
to dismiss the complaint. In this instance, however, we cannot “soldier on” to consider the
entire record to determine whether dismissal was proper. See generally Simpson v. Fowler,
No. W2011-02112-COA-R3CV, 2012 WL 3675321, at *4 (Tenn. Ct. App. Aug. 28, 2012);
Burse v. Hicks, No. W2007-02848-COA-R3-CV, 2008 WL 4414718, at *2 (Tenn. Ct. App.
Sept. 30, 2008); Burgess v. Kone, Inc., No. M2007-0259-COA-R3-CV, 2008 WL 2796409,
at * (Tenn. Ct. App. July 18, 2008).
        “Dismissal is a harsh sanction.” Holt v. Webster, 638 S.W.2d 391, 394 (Tenn. Ct.
App. 1982). It is, however, specifically authorized by Tennessee law in some limited
situations. See Tenn. R. Civ. P. 12.02 (concerning different types of defenses that can be the
basis for a motion to dismiss); Tenn. R. Civ. P. 12.03 (concerning motions for judgments on
the pleadings); Tenn. R. Civ. P. 41.02 (concerning involuntary dismissal); Tenn. R. Civ. P.
56.02 (involving summary judgment in favor of the defending party). In this case, however,
nothing in the record on appeal indicates the basis for the trial court‟s decision to dismiss
Appellant‟s complaint. As previously discussed, the trial court‟s order does not illuminate its
reasoning. Furthermore, at the time of the dismissal, there was no pending motion to dismiss
under Rule 12.02 of the Tennessee Rules of Civil Procedure, for involuntary dismissal under
Rule 41.02 of the Tennessee Rules of Civil Procedure; or for summary judgment under Rule
56.02 of the Tennessee Rules of Civil Procedure.
        We recognize that not all forms of dismissal expressly require that the trial court make
findings of fact and/or conclusions of law. The trial court‟s burden, however, is much higher
when dismissing a complaint sua sponte. The Tennessee Supreme Court explained in
Huckeby v. Spangler, 521 S.W.2d 568 (Tenn. 1975), that while Tennessee Courts have the
authority to sua sponte dismiss a complaint for failure to state a claim under Rule 12.02,
“such practice is not to be encouraged” and must be used with the utmost discretion and
restraint. Id. at 571. Likewise a sua sponte grant of summary judgment should be rendered
“„only in rare cases and with meticulous care‟ when „the party against whom summary
judgment is rendered has had a full and fair opportunity to meet the proposition that there is
no genuine issue of material fact to be tried, and that the party for whom summary judgment
is rendered is entitled thereto as a matter of law.‟” Patton v. Estate of Upchurch, 242 S.W.3d
781, 791 (Tenn. Ct. App. 2007) (quoting Thomas v. Transport Ins. Co., 532 S.W.2d 263,
266 (Tenn. 1976)). Finally, a sua sponte involuntary dismissal, while authorized, “must be
                                             -8-
exercised most sparingly and with great care that the right of the respective parties to a
hearing shall not be denied or impaired.” Harris v. Baptist Mem’l Hosp., 574 S.W.2d 730,
731 (Tenn. 1978). Thus, while sua sponte dismissals are authorized by Tennessee law, trial
courts must have ample justification in taking such a rare and drastic step. See also Acuff
Int’l, Inc. v. Sanyo Mfg. Corp., No. W2013-01146-COA-R3CV, 2014 WL 346661, at *4
(Tenn. Ct. App. Jan. 30, 2014) (noting that it is well-settled that an appellate court cannot
review a lower court‟s ruling and afford the trial court appropriate deference without some
indication as to the trial court‟s reasoning); In re Connor S.L., No. W2012–00587-COA-R3-
JV, 2012 WL 5462839, at *4 (Tenn. Ct. App. Nov.8, 2012) (same); Campbell v. Trew, No.
03A01-9303-CH-00138, 1993 WL 313665, at *2 (Tenn. Ct. App. Aug. 13, 1993) (same).
       Finally, we also must recognize that this case involves a pro se litigant. As this Court
explained: “[T]rial courts are expected to appreciate and be understanding of the difficulties
encountered by a party who is embarking into the maze of the judicial process with no
experience or formal training.” Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct.
App. 1988). Thus, trial courts hearing cases involving pro se litigants are encouraged to
provide sufficient explanations of their rulings so as to allow pro se litigants to make relevant
arguments either in the ruling‟s defense or in order to overturn the ruling on appeal. Given
the sparse record in this case, and respectfully, the even sparser state of the trial court‟s order,
we cannot conclude that the trial court‟s order provides appropriate justification for the sua
sponte dismissal in this case. Accordingly, we must vacate the judgment of dismissal and
remand for further proceedings.
       We note that Appellee makes a valiant effort in its appellate brief to offer several
deficiencies with regard to the complaint and service of process that it argues are fatal to
Appellant‟s case. Appellee, however, did not participate in the trial court proceedings. As
such, these arguments were never raised to the trial court and many of the arguments rest on
alleged facts that are not contained in the record on appeal.3 Indeed, the trial court does not
mention any of these alleged deficiencies in its order dismissing this case. Under these
circumstances, we conclude that the only appropriate remedy is to vacate the trial court‟s
judgment of dismissal and remand for further proceedings.
                                                Conclusion
       The judgment of Circuit Court of Chester County is affirmed in part, vacated in part,
and remanded for further proceedings consistent with this Opinion. Costs of this appeal are
taxed to Appellant, Kevin Lee Carnett, and his surety, for which execution may issue if
necessary.

        3
          For example, much of Appellee‟s argument rests on its assertion that service of process was never
accomplished. To support this argument, Appellee cites various websites. Respectfully, it is “well settled that
this Court's review is limited to the appellate record. Tanner v. Whiteco, L.P., 337 S.W.3d 792, 796 (Tenn. Ct.
App. 2010) (citing Tenn. R. App. P. 24(b)). Accordingly, we cannot consider arguments that are not supported
by the record. Appellee, of course, is free to raise these arguments upon remand.
                                                    -9-
         _________________________________
         J. STEVEN STAFFORD, JUDGE




- 10 -